                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL,
INC., a Florida corporation,

                    Plaintiff,

v.                                                 Case No .: 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as
Trustee of the LAURA JEAN
KLEMPF REVOCABLE TRUST, a
Georgia Trust,

                    Defendant.


DINA KLEMPF SROCHI, as Trustee of
the LAURA JEAN KLEMPF REVOCABLE
TRUST, a Florida Trust, and DENNIS J.
BLACKBURN, as Assistant Trustee of
the JEAN KLEMPF TRUST, a Florida Trust,

                    Counterclaim Plaintiffs,

v.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN JACQUES
KLEMPF,

                    Counterclaim Defendants.




ACTIVE 11388297.1                              1
                NOTICE OF TELEPHONIC STATUS CONFERENCE
                           BY SPECIAL MASTER

        PLEASE TAKE NOTICE that this cause is scheduled for telephonic status

conference on Monday, November 11, 2019 at 4:00 p.m., to discuss:

        1.          a hearing schedule for pending discovery motions;

        2.          other matters addressed in the Court’s November 7, 2019 Order

Appointing Special Master (ECF 179).

        One (1) hour has been reserved for this conference. The call-in number for

the conference is 1-800-216-0770, and the participant code is 781189#.

        DATE: November 11, 2019


                                            /s/Michael G. Tanner
                                            Michael G. Tanner
                                            Special Master

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of November, 2019, I
electronically filed the foregoing with the Clerk of the Court by using the CM/ECF
system which will send a notice of electronic filing to all CM/ECF participants.

                                            /s/Michael G. Tanner
                                            Michael G. Tanner
                                            mtanner@Gunster.com
                                            Gunster, Yoakley & Stewart, P.A.
                                            225 Water Street, Suite 1750
                                            Jacksonville, Florida 32202
                                            Telephone: (904) 354-1980
                                            Facsimile: (904) 354-2170
                                            Special Master


ACTIVE 11388297.1                              2
